DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-43 are pending and examined.  Claims 1-23 have been cancelled.

Claim Rejections - 35 USC § 112
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the configuration access state" on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-39, 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,864,260 to Ge et al. (hereafter Ge).
Regarding independent claim 24, Ge teaches an integrated circuit to drive a plurality of inherent fluid actuation devices, comprising: 
a circuit configured to have a memory access state which can be set to one of an enabled state and disabled state (FIG. 3: comprising transistors Q3 and Q4, which can be set to an enabled/disabled state to turn on/off transistor Q6 for setting EEPROM cell 308 accessible/inaccessible); 
a fluid actuation circuit to transmit selection information for a fluid actuation device, the selection information comprising a data state bit (FIGS. 1 and 3: comprising transistors Q1 and Q2 for transmitting data on data line to firing cell 306); and 
a memory cell array (FIG. 2: array comprising EEPROM cells of floating gate transistors), configured so that each memory cell is accessible by the memory access state being enabled, and the data state bit being set (FIG. 3: an EEPROM cell is accessible with transistor Q6 turned on with select line having logic “1” and data line having logic “1”).
Regarding dependent claim 25, Ge implicitly teaches wherein: the circuit comprises a configuration access state which can be set to one of an enabled state and disabled state (FIGS. 1 and 3: energy supply circuit 102 for providing fire line data on fire line, wherein the fire line data is seen having logic “1” or “0” corresponding to an enabled or disabled state); each memory cell is made accessible by the memory access state being enabled, the configuration access state being enabled, and the fluid actuation circuit transmitting selection information comprising the data state bit being set (FIG. 3: the floating gate transistor Q7 is turned on, i.e. accessible, with transistor Q6 turned on by enabling select line and data line, and positive voltage applied to the gate by enabling fire line).
Regarding dependent claim 26, Ge teaches wherein the selection information further comprises a configuration state bit, the integrated circuit to enable the configuration circuit in response to the configuration state bit being set (FIG. 3: fire line data could be considered configuration state bit, because it is used to program to the floating gate transistor Q7 of the EEPROM cell by turning on the gate of the floating gate transistor Q7, see 3:18-28).
Regarding dependent claim 27, Ge teaches wherein the selection information further comprises a memory state bit, the integrated circuit to enable the configuration circuit in response to the memory state bit being set (FIGS. 1 and 3: energy supply circuit 102 for providing fire line data on fire line, wherein the fire line data is seen having logic “1” or “0” corresponding to an enabled or disabled state).
Regarding dependent claim 28, Ge teaches a configuration circuit configured to enable and disable the configuration access state (FIG. 1: fire line data is generated by control circuit 104 and energy supply circuit 102).
Regarding dependent claim 29, Ge implicitly teaches wherein the configuration circuit enables and disables the configuration access state in response to a configuration state bit (FIG. 1: energy supply circuit 102 for providing fire line data to the fire line, wherein the fire line data is seen having logic “1” or “0” corresponding to an enabled or disabled state).
Regarding dependent claim 30, Ge teaches a memory circuit configured to enable the memory access state  (FIG. 3: fire line data could be considered memory state bit, because it is used to access the EEPROM cell by turning on the gate of the floating gate transistor Q7).
Regarding dependent claim 31, Ge teaches wherein the memory circuit enables the memory access state in response to a memory state bit (FIG. 3: fire line data could be considered memory state bit, because it is used to access the EEPROM cell by turning on the gate of the floating gate transistor Q7).
Regarding dependent claim 32, Ge implicitly teaches the memory cell is accessible only for a duration of a FIRE signal (which is corresponding to the duration when the floating gate transistor Q7 is turned on with voltage supplied from fire line data).
Regarding dependent claim 33, Ge implicitly teaches a falling edge of a FIRE signal sets the memory access state to a disabled state (because the floating gate transistor Q7 is turned off when there is no voltage supplied from fire line data).
Regarding dependent claim 34, Ge teaches a method for driving a plurality of fluid actuation devices comprising: 
configuring an integrated circuit to have a memory access state which can be set to one of an enabled state and disabled state (FIG. 3: comprising transistors Q3 and Q4, which can be set to an enabled/disabled state to turn on/off transistor Q6 for setting EEPROM cell 308 accessible/inaccessible); 
transmitting, with a fluid actuation circuit, selection information for a fluid actuation device, the selection information comprising a data state bit (FIGS. 1 and 3: comprising transistors Q1 and Q2 for transmitting data on data line to firing cell 306); and 
configuring a memory cell array (FIG. 2: array comprising EEPROM cells of floating gate transistors) so that each memory cell is accessible by the memory access state being enabled, and the data state bit being set (FIG. 3: an EEPROM cell is accessible with transistor Q6 turned on with select line having logic “1” and data line having logic “1”).
Regarding dependent claim 35, Ge teaches the memory cell is accessible by the memory access state being enabled comprises a configuration access state be enabled (FIGS. 1 and 3: energy supply circuit 102 for providing fire line data on fire line, wherein the fire line data is seen having logic “1” or “0” corresponding to an enabled or disabled state for turning the floating gate transistor Q7 on or off) in addition to the data state bit and the memory access state both also being enabled.
Regarding dependent claim 36, Ge teaches wherein a memory circuit enables or disables the memory access state in response to a memory state bit (FIGS. 1 and 3: energy supply circuit 102 for providing fire line data on fire line, wherein the fire line data is seen having logic “1” or “0” corresponding to an enabled or disabled state).
Regarding dependent claim 37, Ge teaches wherein a configuration circuit enables or disables the configuration access state in response to the configuration state bit (FIG. 3: fire line data could be considered configuration state bit, because it is used to program to the floating gate transistor Q7 of the EEPROM cell by turning on the gate of the floating gate transistor Q7, see 3:18-28).
	Regarding dependent claim 38, Ge implicitly teaches wherein the memory cell is accessed for a duration of a FIRE signal  (which is corresponding to the duration when the floating gate transistor Q7 is turned on with voltage supplied from fire line data).
Regarding dependent claim 39, Ge implicitly teaches wherein a falling edge of a FIRE signal sets the memory access state to a disabled state and the configuration access state to a disabled state (because the floating gate transistor Q7 is turned off when there is no voltage supplied from fire line data).
Regarding independent claim 42, Ge teaches a removable printing component to drive a plurality of fluid actuation devices (removable print cartridge), comprising: 
an integrated circuit configured to have a memory access state which can be set to one of an enabled state and disabled state (FIG. 3: comprising transistors Q3 and Q4, which can be set to an enabled/disabled state to turn on/off transistor Q6 for setting EEPROM cell 308 accessible/inaccessible); 
a fluid actuation circuit to transmit selection information for a fluid actuation device, the selection information comprising a data state bit (FIGS. 1 and 3: comprising transistors Q1 and Q2 for transmitting data on data line to firing cell 306); and 
a memory cell array, configured so that each memory cell is accessible by the memory access state being enabled, and the data state bit being set (FIG. 3: an EEPROM cell is accessible with transistor Q6 turned on with select line having logic “1” and data line having logic “1”).
Regarding dependent claim 43, Ge teaches wherein a memory cell is accessed in response to the memory access state being enabled (FIG. 3: data on select line is logic “1”), a configuration access state being enabled (FIG. 3: data on fire line is logic “1”), and the fluid actuation circuit to transmit selection information comprising the data state bit being set (FIG. 3: data on data line is logic “1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of US 7,707,467 to Louie et al. (hereafter Louie).
Ge teaches, as applied in prior rejection of claim 34, all claimed subject matter except further limitations set forth in the following claims.
	Regarding dependent claims 40-41, Louie teaches an integrated circuit receiving data of plurality of registers over a same interface pad in response to a clock signal (see FIGS. 1-2, and Abstract).
Since Ge and Louie are both from the same field of endeavor, the purpose disclosed by Louie would have been recognized in the pertinent art of Ge.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to sequentially input data bits for registers as suggested in Louie to the integrated circuit of Ge in order to reduce the number of pads/pins used (see Louie, 2:33-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 11, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824